927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wesley MIMS, Plaintiff-Appellant,v.CHARLES BOSEMAN COMPANY;  Logan Oil Company, Defendants-Appellees.
No. 90-2182.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 23, 1990.Decided March 1, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-90-395-5-CIV)
Wesley Mims, appellant pro se.
E.D.N.C.
AFFIRMED.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Wesley Mims appeals from the district court's order dismissing his civil action without prejudice for failure to comply with the court's order to particularize.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Mims v. Boseman, CA-90-395-5-CIV (E.D.N.C. Aug. 22, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court asked Mims to state the citizenship of the parties.  On appeal, Mims indicated for the first time the lack of diversity of citizenship of the parties.  Lacking diversity, Mims should file this action in state court